Citation Nr: 1043536	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for a ruptured right 
tympanic membrane. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1958 to December 
1960, and from October 1961 to August 1962.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the RO in St. 
Paul, Minnesota, which, in pertinent part, denied service 
connection for a bilateral hearing loss disability and a ruptured 
right tympanic membrane. 

In a September 2010 statement, the Veteran's 
representative requested VA to reopen a claim of 
entitlement to service connection for a disability of the 
back, and presented new claims for disabilities of the 
bilateral knees and hips.  The agency of original 
jurisdiction (AOJ) has not yet addressed these matters.  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for a bilateral 
hearing loss disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have a ruptured right tympanic 
membrane. 


CONCLUSION OF LAW

A ruptured right tympanic membrane was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, prior to the initial rating decision in this matter, a 
December 2005 letter notified the Veteran of the first three 
elements of service connection, the types of evidence he could 
submit in support of his claim, and the Veteran's and VA's 
respective responsibilities for obtaining such evidence.  The 
letter did not provide notice regarding the last two elements of 
a service connection claim, namely the degree of disability and 
the effective date.  However, since the Board has concluded that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess, 19 Vet. App. 
at 490.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the claims file.  In a November 2006 statement, the 
Veteran requested VA to obtain the Veteran's service treatment 
records from December 9, 1960 to December 15, 1960 reflecting 
treatment for a shattered right ear drum.  It was noted that 
these records are not in the file.  However, there is no evidence 
showing that the Veteran currently has a ruptured right tympanic 
membrane.  Thus, even if it could be established that the 
Veteran's right ear drum was ruptured in service, the claim would 
still have to be denied as service connection can only be granted 
for disabilities which are currently present.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In other 
words, whether the Veteran was treated for a ruptured right 
tympanic membrane in service is moot as the evidence shows that 
he currently does not have this disability.  As such, failure to 
obtain these records has had no affect on the outcome of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Thus, the Board finds no useful purpose in 
remanding this claim for the RO to request these records.  Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Veteran has not identified any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
present claims.  Thus, the Board concludes that the duty to 
assist has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).


The Board notes that a February 2006 VA examination to evaluate 
the Veteran's bilateral hearing loss disability did not address 
whether the Veteran had a right ruptured tympanic membrane, and 
another VA examination has not been provided with respect to this 
claim.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the 
Court held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  

Here, the Board finds that an examination is not required as 
there is no competent evidence showing that the Veteran currently 
has a ruptured right tympanic membrane.  In this regard, a 
November 2006 private examination report reflects that the 
Veteran's ears were examined and the treating physician could not 
find scarring of the tympanic membrane.  Indeed, the physician 
stated that the Veteran's tympanic membrane looked healthy and 
showed no indication of trauma.  The Board notes that whether the 
Veteran has a ruptured tympanic membrane is a determination that 
is medical in nature as it cannot be made based on lay 
observation alone.  See, e.g. Barr v. Nicholson, 21 Vet. App. 
303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Therefore this determination requires medical training 
or expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Veteran himself, as a lay person, does not have the 
medical training or expertise to render a competent opinion as to 
whether he has a ruptured right tympanic membrane.  Thus, the 
Board cannot give any weight to the Veteran's contention that he 
currently has this disability.  Thus, there is no competent 
evidence suggesting that the Veteran currently has a ruptured 
right tympanic membrane.  Indeed, the competent evidence shows 
that the Veteran's right tympanic membrane is normal.  
Accordingly, the Board concludes that a VA examination is not 
necessary to make a decision on the claim.  See McLendon, 20 Vet. 
App. at 83. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 122,  
II. Service Connection

The Veteran claims entitlement to service connection for a 
ruptured right tympanic membrane.  For the following reasons, the 
Board finds that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  The determination as to whether these elements 
are met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board finds that the presence of a current disability has not 
been established.  In this regard, the Veteran's service 
treatment records do not show that the Veteran ever had a 
ruptured tympanic membrane.  Within the Veteran's October 1961 
entrance examination for his second period of service, the 
Veteran complained of right ear hearing problems related to 
exposure from airplane engine noise three years earlier during 
his first period of service.  The physician noted right ear 
damage with complaints of right ear hearing loss, but did not 
specifically diagnose or otherwise note that the Veteran had 
suffered a ruptured right tympanic membrane.  A December 1961 
service treatment record reflects that the Veteran's tympanic 
membranes were found to be normal.  The July 1962 separation 
examination, moreover, is negative for any indication of a 
ruptured right tympanic membrane or other evidence of right ear 
damage.  At the time of separation, the Veteran did not complain 
of any right ear symptomatology and the separation examination 
does not indicate any objective findings related to the right 
ear.  In short, while there is one complaint of right ear 
"damage" in the service treatment records, such symptomatology 
resolved prior to separation from the military.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service. The crucial inquiry, then, is 
whether the Veteran currently has a ruptured right tympanic 
membrane or any other right ear condition associated with his in-
service complaints (aside from hearing loss, which is addressed 
in the remand portion of this opinion).  The Board concludes he 
does not.

After service, no medical professional has ever diagnosed the 
Veteran with a ruptured right tympanic membrane or other right 
ear disorder (aside from hearing loss).  Indeed, the Veteran's 
private physician, in a November 2006 private examination report, 
notes the Veteran's reported history of an in-service ruptured 
ear drum, but on examination the treating physician could not 
find scarring of the tympanic membrane.  Indeed, the physician 
stated that the Veteran's tympanic membrane looked healthy and 
showed no indication of trauma.  

The Board acknowledges the Veteran's contention that he currently 
has a ruptured tympanic membrane in the right ear.  However, this 
is a determination that is medical in nature as it cannot be made 
based on lay observation alone.  See, e.g. Barr v. Nicholson, 21 
Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 
71 (1994).  Therefore it requires medical training or expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
finds that although the Veteran is competent to report his 
symptoms and medical history, as a lay person he does not have 
the medical training or expertise to render a competent opinion 
as to whether he has a ruptured right tympanic membrane.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 
Vet. App. at 469-71; Espiritu, 2 Vet. App. at 494-95.  Thus, the 
Board finds that the Veteran's contention that he currently has a 
ruptured right tympanic membrane has little probative value.  See 
id.  Moreover, it is outweighed by the November 2006 private 
examination report, which reflects that the Veteran's right 
tympanic membrane looked healthy and showed no indication of 
trauma. 

Accordingly, while the Veteran claims to have sustained some 
damage to the right ear during service, the preponderance of the 
competent evidence is against a finding that the Veteran 
currently has a ruptured right tympanic membrane or any other 
chronic right ear disorder (other than hearing loss) related to 
his in-service complaints.  

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 38 
U.S.C.A. § 1110, 1131; Degmetich, 104 F. 3d at 1332 (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  A current 
disability has not been shown. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a ruptured right tympanic membrane must be denied.  See 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a ruptured right tympanic 
membrane is denied. 




REMAND

The Veteran also claims entitlement to service connection for a 
bilateral hearing loss disability related to in-service noise 
trauma.  Specifically, the Veteran claims he was frequently 
around jet engine noise while on active duty.  

The VCAA provides that VA has a duty to assist in the development 
of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

The Board finds that the February 2006 VA audiological 
examination obtained in this case is not sufficient for decision-
making purposes.  See id.  In the examination report, the 
examiner opined that it was not likely that the Veteran's 
bilateral hearing loss disability was related to in-service noise 
exposure.  In support of this opinion, the examiner noted that 
the Veteran's hearing was well within normal limits at all times 
tested in the military.  The examiner also noted an October 1979 
VA audiological record, conducted seventeen years after service, 
which showed "normal" hearing by VA standards in both ears.  
For the following reasons, the Board finds this examination 
incomplete and, therefore, insufficient to enable the Board to 
make a decision on this claim. 

As indicated in the decision above, the Veteran's service 
treatment records do indicate instances where the Veteran 
complained of hearing trouble, particularly in his right ear.  In 
October 1961, for example, the Veteran complained of slight 
hearing problems and damage in his right ear related to noise 
trauma incurred three years prior (during his first period of 
active duty).  In contrast, his December 1960 audiological 
examination returned well within normal limits.  In December 
1961, in conjunction with treatment for a cold, the Veteran again 
complained of hearing difficulties in the right ear.  In 
contrast, his 1962 separation examination indicated, albeit via 
"whisper test," normal hearing on discharge.  

The February 2006 VA examiner, in rendering the opinion that the 
Veteran's hearing loss was not likely related to his military 
service, indicated the Veteran's hearing was normal during his 
military service.  Although this finding is not incorrect, the 
examiner did not make any mention of the Veteran's in-service 
complaints of hearing loss in October 1961 and in December 1961.  
While the examiner indicated the claims folder was reviewed, it 
is unclear whether the examiner specifically considered the 
Veteran's in-service complaints and complaints of continuous 
symptoms thereafter in rendering the opinion.  

Also significant, as indicated above, the first audiological 
testing of record since service is dated October 1979, over 
seventeen years after the Veteran's active duty.  At that time, 
the VA audiogram revealed decreased hearing acuity in the right 
ear.  The February 2006 VA examiner noted that these findings, 
seventeen years after active duty, further supported a negative 
nexus because even at that time the Veteran had "normal" 
hearing under VA standards.

The Board notes that although the 1979 findings are not 
indicative of a hearing loss disability as defined under 38 
C.F.R. § 3.385, the VA examiner incorrectly stated that the 1979 
record showed "normal" hearing.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) (the Court held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss); 38 C.F.R. 
§ 3.385 (2010) (impaired hearing will be considered to be a 
disability under the laws administered by VA when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent).  

In contrast, regardless of the February 2006 VA examiner's 
characterization of the 1979 exam, the fact remains that the 
record is silent as to any complaints, diagnoses or treatment of 
hearing loss for nearly two decades after service.  In light of 
the mischaracterization of the evidence, however, it is unclear 
whether the February 2006 VA examiner relied on accurate facts in 
rendering the opinion. 

For the foregoing reasons, the Board finds that the February 2006 
VA examination report is not sufficient for the purpose of making 
a decision on this claim.  See Barr, 21 Vet. App. at 312.  
Therefore, a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.	 Schedule the Veteran for an 
audiological VA examination for the 
claimed bilateral sensorineural hearing 
loss to ascertain the Veteran's current 
diagnosis and likely etiology of any 
hearing loss found, to include whether 
it is at least as likely as not that 
the Veteran's hearing loss is related 
to military noise exposure versus post-
service noise trauma, specifically 
considering the Veteran's in-service 
complaints of hearing loss in October 
1961 and December 1961 and audiological 
findings after service, to include the 
1979 VA audiogram.  The claims folder 
and a copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and 
he or she should accomplish any 
indicated special tests, studies or 
additional consultations. 

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding 
the Veteran's diagnoses and etiology.  

2.  After the above is complete, 
readjudicate the Veteran's claim.  If 
the claim remains denied, provide the 
Veteran a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655. 

	(CONTINUED ON NEXT PAGE)





The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


